Name: 92/161/EEC: Commission Decision of 9 March 1992 amending the Commission Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  means of agricultural production;  trade;  cooperation policy;  health
 Date Published: 1992-03-18

 Avis juridique important|31992D016192/161/EEC: Commission Decision of 9 March 1992 amending the Commission Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae Official Journal L 071 , 18/03/1992 P. 0029 - 0029COMMISSION DECISION of 9 March 1992 amending the Commission Decision 92/160/EEC establishing the regionalization of certain third countries for imports of equidae (92/161/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from countries of equidae (1), as amended by Directive 91/496/EEC (2), and in particular Article 13 (2), thereof, Whereas, by Council Decision 79/542/EEC (3), as last amended by Commission Decision 92/160/EEC (4), a list of third countries from which Member States authorize imports of bovine animals, swine, equidae and fresh meat, including meat products has been laid down; Whereas, by Commission Decision 92/160/EEC the regionalization of certain third countries included in the abovementioned list for imports of equidae has been established; Whereas some parts of the territory of Russia meet the required conditions whereas it is therefore appropriate to add Russia to the Annex of Decision 92/160/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following is added to the Annex of Decision 92/160/EEC: 'Russia territories west of Ural Mountains'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 March 1992.For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) See page 27 of this Official Journal.